UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2013 – April 30, 2014 Item 1: Reports to Shareholders Semiannual Report | April 30, 2014 Vanguard Explorer  Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles : Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 14 Performance Summary. 16 Financial Statements. 17 About Your Fund’s Expenses. 31 Trustees Approve Advisory Arrangements. 33 Glossary. 36 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2014 Total Returns Vanguard Explorer Fund Investor Shares 3.19% Admiral™ Shares 3.27 Russell 2500 Growth Index 3.35 Small-Cap Growth Funds Average 0.47 Small-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance October 31, 2013, Through April 30, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Explorer Fund Investor Shares $107.96 $100.41 $0.040 $10.822 Admiral Shares 100.54 93.42 0.216 10.062 1 Chairman’s Letter Dear Shareholder, For the six months ended April 30, 2014, Vanguard Explorer Fund returned about 3%. This result nearly matched that of its benchmark, the Russell 2500 Growth Index, and easily exceeded the average return of its small-capitalization growth fund peers. Small-cap stocks, which had been outperforming large-caps, decelerated over the period and returned less than the overall U.S. market. Given the cyclical nature of the market, such a turnaround is not unusual. The fund posted positive results in seven of ten market sectors, with industrial stocks the leading contributor to returns. Please note that one of the fund’s advisors, Chartwell Investment Partners, is now a subsidiary of TriState Capital Bank. There is no change to Chartwell’s investment approach, and Edward Antoian and John Heffern continue to manage Chartwell’s portion of the fund. Chartwell has advised Vanguard Explorer Fund since 1997. Also, after the close of the period, the fund’s trustees approved the addition of an eighth advisor, Arrowpoint Asset Management, LLC. Arrowpoint is a diversified investment management firm that uses an in-depth fundamental research approach. The firm, which began managing assets in 2007, currently manages more than $5 billion, including about $2 billion in assets in investments with objectives 2 similar to the Explorer Fund’s. Adding Arrowpoint supplements Explorer’s blend of proven managers while allowing the fund to retain its small-cap growth character. We believe this updated combination of advisors will benefit shareholders over the long term. I also want to congratulate Kenneth L. Abrams on the 20th anniversary of his managing the Explorer Fund’s assets for Wellington Management Company, llp . Wellington has advised the fund since its inception in 1967, and Kenny began overseeing Wellington’s portion of the fund in February 1994. Recent progress was sporadic, but stocks continued to climb For the half year ended April 30, U.S. stocks returned almost 8%, notwithstanding the patches of turbulence the market has encountered in 2014. Technology stocks, for example, turned in a rocky performance amid concerns about pricey valuations. Weak economic data from China and the conflict in Ukraine also unsettled investors. Global economic and political shifts are, of course, as inevitable as they are unpredictable. Broad diversification remains the best way of managing the risks they pose to your portfolio. As Joe Davis, our chief economist, noted recently, Market Barometer Total Returns Periods Ended April 30, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 8.25% 20.81% 19.52% Russell 2000 Index (Small-caps) 3.08 20.50 19.84 Russell 3000 Index (Broad U.S. market) 7.83 20.78 19.54 FTSE All-World ex US Index (International) 2.84 9.77 13.22 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.74% -0.26% 4.88% Barclays Municipal Bond Index (Broad tax-exempt market) 4.08 0.50 5.54 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.04 0.08 CPI Consumer Price Index 1.51% 1.95% 2.14% 3 “Having a broader portfolio tends to moderate those individual issues and that’s always, I think, a valuable starting point for investors.” International stocks, in aggregate, returned nearly 3%, with the developed markets of Europe faring the best. The developed markets of the Pacific region and emerging markets, where China’s weakness was felt most, declined. Despite low yields, the bond market experienced a surprising rally Bonds continued to emerge from the struggles that marked much of 2013, when the market was roiled by worries about the prospect of the Federal Reserve reducing its stimulative bond-buying. In January, however, when the Fed actually started to trim purchases, investors seemed to take the news in stride. The broad U.S. taxable bond market returned 1.74% for the six months. The yield of the 10-year Treasury note ended in April at 2.69%, up from 2.54% on October 31 but down from nearly 3% on December 31. (Bond prices and yields move in opposite directions.) Municipal bonds returned 4.08%. Money market funds and savings accounts posted paltry returns as the Fed’s target for short-term interest rates remained at 0%–0.25%. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Explorer Fund 0.51% 0.34% 1.42% The fund expense ratios shown are from the prospectus dated February 24, 2014, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2014, the fund’s annualized expense ratios were 0.52% for Investor Shares and 0.36% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: Small-Cap Growth Funds. 4 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 2.33%. The fund’s performance reflected a defensive shift in the market As investors moved from the most promising growth stocks to more defensive companies and industries, Growth stocks versus value stocks: A case for both Growth and value stocks typically take turns outperforming each other. The chart here shows how they have switched off during the past 20 years in leading or lagging a broad market average. These two styles of investing are typically considered complementary—when growth is performing well, value typically isn’t, and vice versa. Very generally speaking, growth stocks represent companies that are expected to expand their businesses at a rapid pace, while value stocks typically represent more established, slower-growing companies. Which does better in the long run? Neither. Vanguard research has shown that there is no significant long-term difference in the risk/reward characteristics of growth and value stocks. But, because their performance can vary considerably over shorter time periods, a truly diversified portfolio should have exposure to both. Rolling 12-month return differences, 1994–2013 Note: “Rolling” means here that 12-month returns were calculated from the start of each month in the 20-year period ended December 31, 2013. Source: Vanguard. 5 this shift in market sentiment played out in your fund’s sector performance. Two sectors normally favored by conservative stock investors—health care and financials—were areas of relative strength for the fund. In health care, providers and pharmaceutical firms stood out. In financials, the advisors’ real estate investment trust holdings did particularly well as the REIT market began to bounce back from a subpar 2013. The usually staid utilities sector was the fund’s best performer; it returned 15%, easily outdistancing its benchmark counterpart. The fund’s energy stocks also outperformed notably, with energy equipment and services firms benefiting from growth in U.S. energy production and distribution. On the negative side of the ledger, consumer discretionary, Explorer’s second-largest sector, retreated –3%. Specialty retailers were particularly hurt by tepid holiday sales and by the severe winter that crimped consumer spending across much of the United States. The biggest drag on performance came from the materials sector, where the advisors’ holdings in chemical firms and construction materials significantly trailed their benchmark counterparts. Information technology, the fund’s largest sector, turned in a flat performance as investors took a pause after bidding up industry stock prices last year. You can find more information about the Explorer Fund’s performance and positioning in the Advisors’ Report that follows this letter. Taking only a slice of the market can add risk to your portfolio Like other Vanguard funds devoted to particular segments of the market, Vanguard Explorer Fund offers you a low-cost, transparent way to gain exposure to a specific part of the market—in this case, small-company growth stocks. Segment-specific funds can do important work for an investor—filling in a gap in a portfolio, for example. But keep in mind that by choosing just a slice of the market, you’re also choosing to take on additional risk. Investors who depart from a market-proportional approach by overweighting a certain segment of the market are exposing themselves to more volatility by reducing their portfolio’s diversification. 6 Diversification is, of course, a powerful strategy for managing risk. Vanguard generally counsels that investors get exposure to large-, mid-, and small-cap stocks in a way that approximates the U.S. stock market, because this approach helps ensure that they stay diversified. As we say in Vanguard’s Principles for Investing Success : “Leadership among market segments changes constantly and rapidly, so investors must diversify both to mitigate losses and to participate in gains.” (You can read more about our investment principles at vanguard.com/research.) You can achieve balanced market-cap or growth/value representation through a total-market stock fund, or you can assemble segment-specific funds in way that mirrors the overall market. Either way, appropriate diversification should remain paramount. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 14, 2014 7 Advisors’ Report For the six months ended April 30, 2014, Vanguard Explorer Fund returned about 3% for both share classes. Your fund is managed by seven independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table on page 12. The advisors have provided the following assessment of the investment environment during the past six months and the notable successes and shortfalls in their portfolios. These comments were prepared on May 21, 2014. Wellington Management Company, llp Portfolio Managers: Kenneth L. Abrams, Senior Vice President and Equity Portfolio Manager Daniel J. Fitzpatrick, CFA, Vice President and Equity Portfolio Manager Stocks posted strong returns for the six months, as the S&P 500 Index returned more than 8% and the MSCI World Index returned more than 6%. Smaller-capitalization equities generally under-performed large-caps. Successes: As has been the case over longer time horizons, our results for this period were driven by strong stock selection. Our bottom-up selection decisions were especially fruitful in the information technology, health care, industrial, and energy sectors. Our position in AerCap Holdings, a Netherlands-based integrated global aviation company, was among the portfolio’s biggest relative contributors, as investors responded with enthusiasm to AerCap’s announcement that it would acquire ILFC, the aircraft leasing business of AIG. We continue to hold the company. Another top contributor to relative returns was Kindred Healthcare, a diversified U.S. provider of post-acute health care services; its shares rallied, returning more than 80%. Shortfalls: Weak stock selection in the telecommunication services sector slightly hindered relative performance. Our underweight allocation to health care (an indirect result of our stock picks) also detracted. Among the biggest relative detractors was television and movie producer DreamWorks Animation; lower-than-hoped-for business activity in its 2014 projections, with key TV revenue recognition delayed until 2015, held back results. DreamWorks is building new businesses in TV and online while delivering a very strong film slate in 2016. We still hold the stock. 8 Kalmar Investment Advisers Portfolio Managers: Ford B. Draper, Jr., President and Chief Investment Officer Dana F. Walker, CFA Put simply, the last six months in the stock market can be seen as two periods: The first four months, when the markets were exceptionally rewarding, with gains driven mainly by ongoing Federal Reserve stimulus and a rise in overall valuations; and the final two months, which saw a significant correction focused on small and midsized stocks. Excessive valuations had built among high-growth, momentum-driven stocks, often those of companies with low to no earnings (for example, social media and similar internet stocks). The excesses were even more extreme for many biotechnology companies, where a speculative feeding frenzy took place. Both types of stocks are being repriced at lower levels in the present correction. We had expected 2014 to be more volatile than 2013, and that has definitely been the case thus far. Longer term, equity valuations have risen in recent years but do not appear extreme, except in certain speculative areas mentioned above. Moreover, the U.S. and world economies appear to be slowly improving, and with the depressant of severe winter weather behind us, growth appears likely to strengthen. This may lead to a stabilization and improvement in stock prices, supported by rising corporate earnings. Monetary tightening by the Fed still appears quite distant, reducing the risk of recession. Successes: Energy and producer durables were our biggest contributors by industry category. Significant individual contributors included Actavis, PolyOne, Trimble Navigation, and Salix Pharmaceuticals. Shortfalls: Consumer discretionary and health care were our biggest detractors. Our health care returns were held back in the first four months of the period because our valuation disciplines prevented us from owning the red-hot biotechs (though this helped insulate us in the present correction). Conn’s, Clean Harbors, and Ultimate Software were among significant individual detractors, as was Ulta Salon, which we added to on price weakness. Granahan Investment Management, Inc. Portfolio Managers: Gary C. Hatton, CFA, Co-Founder and Chief Investment Officer Jane M. White, Co-Founder, President, and Chief Executive Officer Jennifer M. Pawloski, Vice President John V. Schneider, CFA, Vice President After 2013’s strong performance, the market is undergoing a transition. Foreign political unrest dominated recent headlines, and this put downward pressure on the market. The counterbalance was a strong 9 U.S. market for initial public offerings in the first part of 2014. Short-term market movements notwithstanding, we remain focused on executing our process for long-term results; we use in-depth research to identify well-run companies that we believe are poised for growth, and we judiciously own the stocks of these companies when their risk/reward ratios are attractive. Our investment approach places companies in one of three life-cycle categories: pioneer, core growth, and special situation. This sorting is an important portfolio construction tool that helps mitigate risk. Successes: Health care holdings, specifically biotechs and pharmaceuticals, helped performance. Alkermes, our top performer, remains successful with its long-acting antischizophrenia drugs. It has also added to its internal pipeline. Shortfalls: Early in the period, we cut back many of our pioneer companies, in which valuations were stretched. Our reductions were not enough, as these stocks were hit particularly hard in the final three months. Stock selection held back returns in most sectors of the portfolio, though our significant overweighting of technology dampened returns the most. Individual detractors included network-equipment maker Infoblox, which preannounced an earnings miss caused by weakness in federal business and fewer big-ticket deals. Chartwell Investment Partners, Inc. Portfolio Managers: Edward N. Antoian, CFA, CPA, Managing Partner John A. Heffern, Managing Partner and Senior Portfolio Manager Financial markets shrugged off the impact of harsh winter weather and geopolitical tensions to advance for the period. The equity market continues to focus on and reward companies meeting or exceeding investor expectations. Against this backdrop, our portfolio decisions reflected our steadfast bias toward quality, leadership, defensible profit margins, and a pattern of successfully executing growth-oriented business models. Successes: Avis Budget Group was our top contributor to performance. This global vehicle rental services company drove results through an improving price structure, stabilization of costs, and a more aggressive capital allocation process. Another top contributor, HFF, a commercial real estate and capital markets services firm, preannounced record transaction volume in 2013 and reported double-digit revenue growth. In January, it announced a large special dividend. Shortfalls: WNS Holdings, a provider of global business-process outsourcing services, declined amid concerns over reported changes at one of its larger travel industry clients. Aegerion Pharmaceuticals 10 declined in concert with the weakness in the biotech industry, as well as because of dimmer sales prospects for its signature drug. Century Capital Management, LLC Portfolio Manager: Alexander L. Thorndike, Chief Investment Officer and Managing Partner The U.S. recovery keeps marching steadily forward. The U.S. Index of Leading Economic Indicators continues to move higher, while unemployment and consumer sentiment have returned to prerecession levels, supporting our theory that the economic expansion is likely to extend into 2015. Muted inflation and relatively stable energy prices are allowing the Fed to taper its bond-buying stimulus program while maintaining support for the recovery with low interest rates for the foreseeable future. We are further encouraged by the improving housing market, normalizing household debt levels, and lower government deficits. Smaller-cap companies are fairly valued; therefore, we are spending more time analyzing the relative trade-offs of growth and profitability within our investable universe. Globally, improving economic outlooks in Europe and Asia are finally contributing to North American growth. The recent Russian aggression in Ukraine is an important reminder that the Western powers in the North Atlantic will see more regional competitive friction with the expansionary ambitions of China and Russia. A synchronized global expansion needs geopolitical calm to ensure growth. Successes: Our top performer by total return was Basic Energy Services, which provides oil field services to the onshore exploration and production industry. Jazz Pharmaceuticals, a specialty pharmaceutical company primarily focused on the central nervous system, also contributed. We trimmed our holdings in both companies during the period. Shortfalls: Our worst performer by total return was MercadoLibre, a Latin American e-commerce platform. DSW, a branded footwear and accessory retailer, also underperformed. We still hold both companies and believe they remain undervalued. Stephens Investment Management Group, LLC Portfolio Manager: Ryan E. Crane, CFA, Chief Investment Officer Small and midsized growth companies saw a sharp change in investor sentiment during the period: Expensive stocks suffered while investors rotated into the cheapest companies. As a result, volatility increased, and value-based strategies significantly beat growth strategies. With the Fed tapering its stimulus program and 11 the domestic economy seemingly improving, we appear to be at an interesting inflection point, in both the financial markets and the economy. Successes: As natural gas prices rebounded and domestic energy production further expands, our overweight position in energy stocks helped our performance. We also did well in biotechnology, specialty pharmaceuticals, and life science tools. Shortfalls: We faced stylistic challenges during the period, and that caused disappointments across most sectors and industries. Our fastest-growing companies tend to be the most expensive and thus have been most hurt by the recent environment. Technology and some of our tech-biased industrials were the hardest hit. Generally speaking, though, long-term fundamentals for our investments still seem very much intact. Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA Our stock selection models were robust in distinguishing the outperformers from the underperformers in each industry group for the six months. All the models contributed to results, with valuation and quality models leading the way. Successes: Our stock selections were positive in eight sectors and negative in two. Selection contributed the most to relative returns in information technology, consumer staples, and industrials. In technology, Freescale Semiconductor, Zebra Technologies, and CalAmp contributed the most to relative returns. In consumer staples, Pilgrim’s Pride and Keurig Green Mountain led results, as did American Airlines Group and Manitowoc in industrials. Shortfalls: Our selections in materials and energy slightly detracted from our results. In materials, Schweitzer-Mauduit International and Rock-Tenn Company did not perform as expected, and in energy our underweighting of Cheniere Energy proved costly. 12 Vanguard Explorer Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 31 3,841 Conducts research and analysis of individual Company, LLP companies to select stocks believed to have exceptional growth potential relative to their market valuations. Each stock is considered individually before purchase, and company developments are continually monitored for comparison with expectations for growth. Kalmar Investment Advisers 23 2,840 Employs a “growth with value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Granahan Investment 17 2,076 Bases its investment process on the beliefs that Management, Inc. earnings drive stock prices and that small, dynamic companies with exceptional growth prospects have the greatest long-term potential. A bottom-up, fundamental approach places companies in one of three life-cycle categories: pioneer, core growth, and special situation. In each, the process looks for companies with strong earnings growth potential and leadership in their markets. Chartwell Investment Partners, 9 1,138 Uses a bottom-up, fundamental, research-driven Inc. stock-selection strategy focusing on companies with sustainable growth, strong management teams, competitive positions, and outstanding product and service offerings. These companies should continually demonstrate growth in earnings per share. Century Capital Management, 9 1,118 Employs a fundamental, bottom-up approach that LLC attempts to identify reasonably priced companies that will grow faster than the overall market. Companies also must have a superior return on equity, high recurring revenues, and improving margins. Stephens Investment 6 710 Employs a disciplined, bottom-up investment selection Management Group, LLC process that combines rigorous fundamental analysis with quantitative screening to identify companies with superior earnings growth potential. The approach screens for core growth stocks and for catalyst stocks. Core growth stocks have strong growth franchises, recurring revenue, and above-average growth rates; catalyst stocks are experiencing changes that could lead to accelerated earnings growth. Vanguard Equity Investment 4 513 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 1 174 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 13 Explorer Fund Fund Profile As of April 30, 2014 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEXPX VEXRX Expense Ratio 1 0.51% 0.34% 30-Day SEC Yield 0.12% 0.28% Portfolio Characteristics DJ U.S. Russell Total 2500 Market Growth FA Fund Index Index Number of Stocks 648 1,495 3,664 Median Market Cap $3.2B $4.0B $47.3B Price/Earnings Ratio 29.2x 31.5x 19.7x Price/Book Ratio 3.0x 4.2x 2.6x Return on Equity 12.3% 15.3% 17.4% Earnings Growth Rate 15.6% 16.3% 12.4% Dividend Yield 0.7% 0.8% 1.9% Foreign Holdings 3.4% 0.0% 0.0% Turnover Rate (Annualized) 65% — — Short-Term Reserves 1.3% — — Volatility Measures DJ U.S. Total Russell 2500 Market Growth Index FA Index R-Squared 0.99 0.92 Beta 0.99 1.25 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) West Pharmaceutical Services Inc. Health Care Supplies 0.9% PTC Inc. Application Software 0.8 Alliance Data Systems Data Processing & Corp. Outsourced Services 0.8 Urban Outfitters Inc. Apparel Retail 0.7 Cadence Design Systems Inc. Application Software 0.6 Salix Pharmaceuticals Ltd. Pharmaceuticals 0.6 Cooper Cos. Inc. Health Care Supplies 0.6 Affiliated Managers Asset Management Group Inc. & Custody Banks 0.6 NASDAQ OMX Group Inc. Specialized Finance 0.5 Alkermes plc Biotechnology 0.5 Top Ten 6.6% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated February 24, 2014, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2014, the annualized expense ratios were 0.52% for Investor Shares and 0.36% for Admiral Shares. 14 Explorer Fund Sector Diversification (% of equity exposure) DJ U.S. Russell Total 2500 Market Growth FA Fund Index Index Consumer Discretionary 18.0% 18.0% 12.6% Consumer Staples 3.2 3.7 8.6 Energy 6.1 4.8 9.9 Financials 8.2 8.2 17.3 Health Care 15.2 16.5 12.8 Industrials 17.5 19.0 11.6 Information Technology 23.8 20.3 17.9 Materials 6.1 7.8 3.9 Other 0.1 0.0 0.0 Telecommunication Services 1.1 1.1 2.2 Utilities 0.7 0.6 3.2 15 Explorer Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2003, Through April 30, 2014 Note: For 2014, performance data reflect the six months ended April 30, 2014. Average Annual Total Returns: Periods Ended March 31, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 12/11/1967 29.26% 25.23% 8.76% Admiral Shares 11/12/2001 29.46 25.44 8.94 See Financial Highlights for dividend and capital gains information. 16 Explorer Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of April 30, 2014 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary * Urban Outfitters Inc. 2,404,460 85,731 0.7% * Life Time Fitness Inc. 1,370,335 65,776 0.5% * LKQ Corp. 2,238,795 65,194 0.5% * Crocs Inc. 3,876,300 58,648 0.5% * Imax Corp. 2,243,472 57,523 0.5% * CarMax Inc. 1,261,795 55,241 0.4% Churchill Downs Inc. 589,054 51,737 0.4% Consumer Discretionary—Other † 1,733,417 14.0% 2,173,267 17.5% Consumer Staples * United Natural Foods Inc. 775,944 53,563 0.5% Consumer Staples—Other † 325,848 2.6% 379,411 3.1% Energy Western Refining Inc. 1,383,658 60,189 0.5% Core Laboratories NV 268,745 50,438 0.4% Energy—Other † 627,569 5.0% 738,196 5.9% Financials * Affiliated Managers Group Inc. 349,006 69,173 0.6% NASDAQ OMX Group Inc. 1,841,677 67,958 0.5% *,1 eHealth Inc. 1,429,565 59,884 0.5% Financials—Other † 770,022 6.2% 967,037 7.8% Health Care West Pharmaceutical Services Inc. 2,465,740 106,964 0.9% * Salix Pharmaceuticals Ltd. 669,512 73,646 0.6% Cooper Cos. Inc. 535,155 70,592 0.6% * Alkermes plc 1,441,835 66,699 0.5% 17 Explorer Fund Market Percentage Value of Net Shares ($000) Assets Kindred Healthcare Inc. 2,588,939 64,982 0.5% * Globus Medical Inc. 2,660,683 64,974 0.5% * Bruker Corp. 2,907,890 60,077 0.5% * Hospira Inc. 1,112,000 50,930 0.4% * ICON plc 1,304,728 50,584 0.4% * LifePoint Hospitals Inc. 894,000 49,992 0.4% Health Care—Other † 1,168,298 9.4% 1,827,738 14.7% Industrials MSC Industrial Direct Co. Inc. Class A 685,295 62,403 0.5% Chicago Bridge & Iron Co. NV 748,705 59,949 0.5% Pentair Ltd. 767,725 57,034 0.5% * IHS Inc. Class A 462,345 55,773 0.5% * B/E Aerospace Inc. 632,547 55,519 0.5% * AerCap Holdings NV 1,321,636 55,152 0.4% Waste Connections Inc. 1,233,500 55,088 0.4% * Armstrong World Industries Inc. 972,435 51,111 0.4% * Moog Inc. Class A 772,808 50,580 0.4% * DXP Enterprises Inc. 437,973 49,583 0.4% EnerSys Inc. 726,165 49,074 0.4% *,1 American Woodmark Corp. 799,559 23,995 0.2% Industrials—Other † 1,493,872 12.0% 2,119,133 17.1% Information Technology * PTC Inc. 2,795,666 98,883 0.8% * Alliance Data Systems Corp. 407,098 98,477 0.8% * Cadence Design Systems Inc. 4,864,560 75,693 0.6% * Euronet Worldwide Inc. 1,443,930 66,406 0.5% * Ultimate Software Group Inc. 551,764 66,008 0.5% * First Solar Inc. 965,468 65,159 0.5% * Bankrate Inc. 3,711,709 65,029 0.5% * Silicon Laboratories Inc. 1,415,920 63,646 0.5% * Finisar Corp. 2,380,600 62,253 0.5% Belden Inc. 775,675 57,253 0.5% * TiVo Inc. 4,778,160 56,669 0.5% * Sapient Corp. 3,391,930 55,187 0.5% * Teradyne Inc. 2,932,320 51,814 0.4% *,1 WNS Holdings Ltd. ADR 2,619,414 48,773 0.4% Information Technology—Other † 1,946,413 15.7% 2,877,663 23.2% Materials * Graphic Packaging Holding Co. 6,437,664 66,050 0.5% PolyOne Corp. 1,544,520 57,873 0.5% Ball Corp. 928,995 52,200 0.4% Materials—Other † 558,788 4.5% 734,911 5.9% Other ^,2 Vanguard Small-Cap Growth ETF 463,200 55,376 0.5% ^ iShares Russell 2000 ETF 482,850 54,070 0.4% Other—Other † 15,009 0.1% 124,455 1.0% 18 Explorer Fund Market Percentage Value of Net ($000) Assets Telecommunication Services † 134,846 1.1% Utilities † 86,447 0.7% Total Common Stocks (Cost $9,038,420) 12,163,104 98.0% 3 Coupon Shares Temporary Cash Investments Money Market Fund 4,5 Vanguard Market Liquidity Fund 0.124% 369,582,586 369,583 3.0% Repurchase Agreement † 25,300 0.2% 6 U.S. Government and Agency Obligations † 12,399 0.1% Total Temporary Cash Investments (Cost $407,281) 407,282 3.3% 3 Total Investments (Cost $9,445,701) 12,570,386 101.3% Other Assets and Liabilities Other Assets 113,210 0.9% Liabilities 5 (273,113) (2.2%) (159,903) (1.3%) Net Assets 12,410,483 100.0% 19 Explorer Fund At April 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 8,348,600 Overdistributed Net Investment Income (11,390) Accumulated Net Realized Gains 954,436 Unrealized Appreciation (Depreciation) Investment Securities 3,124,685 Futures Contracts (5,851) Foreign Currencies 3 Net Assets 12,410,483 Investor Shares—Net Assets Applicable to 50,290,857 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 5,049,600 Net Asset Value Per Share—Investor Shares $100.41 Admiral Shares—Net Assets Applicable to 78,796,076 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 7,360,883 Net Asset Value Per Share—Admiral Shares $93.42 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $ , † Represents the aggregate value, by category, of securities that are not among the 5 0 largest holdings and, in total for any issuer, represent 1 % or less of net assets. 1 Considered an affiliated company of the fund as the fund owns more than 5 % of the outstanding voting securities of such company. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99 .0% and 2.
